DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 04/08/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Response to Amendment
This action is in response to amendments and remarks filed on 04/06/2022. Claims 1-5 and 7-15 are considered in this office action. Claims 1, 5, 7, and 15 have been amended. Claim 6 has been cancelled. Claims 1-5 and 7-15 are pending examination. Objections to the abstract have been withdrawn in light of the instant amendments. This action is made final.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
Applicant can find no legal requirement that repeated element names, which are in different components, require common numbering, and the objection should be withdrawn
Cited reference He fails to disclose “wherein the SVS taxi mode exocentric viewpoint has an eyepoint above and behind the aircraft”
Cited reference He fails to disclose the newly amended claim limitation “wherein the trigger is initiated based at least on at least one of: when a checklist is started, or when a checklist item is started; wherein the trigger is completed based at least on at least one of: completion of the checklist, completion of the checklist item, and/or after a duration of time from initiation of the trigger”

Applicant's arguments A.-C. have been fully considered but they are not persuasive.
Regarding Applicant’s argument A. that there is no legal requirement that repeated element names, which are in different components, require common numbering, and the objection should be withdrawn, Examiner respectfully disagrees. MPEP 608.02 section V Drawing Standards describes the standards for drawings submitted by the Applicant and recites 37 C.F.R. 1.84 Standards for drawings, including section 37 C.F.R. 1.84(p), explicitly cited in the drawing objection in the most recent Office Action, which states:
(p) Numbers, letters, and reference characters.
(1) Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view so as to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.
(2) The English alphabet must be used for letters, except where another alphabet is customarily used, such as the Greek alphabet to indicate angles, wavelengths, and mathematical formulas.
(3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.
(4) The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts.
(5) Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings. (emphasis added)

	As can be seen above, 37 C.F.R. 1.84(p) explicitly states that repeated element components designated with the same name in the drawings must always be designated by the same reference character. All drawing elements labeled, for example, "Processor" with no other means of distinction between each element is taken to designate the same part of a processor and thus all parts identically labeled "Processor" must be designated by the same reference number. If Applicant wishes for each of the drawing elements with identical names to be considered as its own distinct part different from the other parts, Applicant must amend the drawings such that each distinct drawing element is labeled differently from the other drawing elements.
Regarding Applicant’s argument B. that cited reference He fails to disclose “wherein the SVS taxi mode exocentric viewpoint has an eyepoint above and behind the aircraft”, Examiner respectfully disagrees. Cited reference He teaches a taxiway diagram 306 that shows a view of the aircraft from above and a view of what lies in front of the aircraft, where an icon representing the aircraft is the focal point for the display (He, Fig. 3). As shown in the example illustration below, an eyepoint of such a view could be located at a position high above the aircraft and slightly behind the aircraft.

    PNG
    media_image1.png
    416
    952
    media_image1.png
    Greyscale

Therefore, Examiner maintains that cited reference He teaches the above stated limitation. Upon further search, Examiner has found an additional reference that teaches this limitation and is detailed below under Claim Rejections.
Applicant’s argument C. with respect to the independent claims pertains to newly added claim limitation amendments which have been considered and addressed as detailed below under Claim Rejections.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "404" and "502" have both been used to designate “processor”, characters “406” and “504” have both been used to designate “memory”, and characters “410” and “506” have both been used to designate “storage”. Examiner suggests amending the designation for reference character “404” to be “display unit processor, “406” to be “display unit memory”, “410” to be “display unit storage”, “502” to be “computing device processor”, “504” to be computing device memory”, and “506” to be “computing device storage”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over He (US 2013/0169450 A1) in view of Barber et al. (US 2020/0116521 A1) and further in view of Murthy et al. (US 2015/0154874 A1).
Regarding claim 1, He teaches “A system, comprising: at least one display (Fig. 1, display unit 20 and display screen 22); at least one processor communicatively coupled to the display (Fig. 1, processor 24 and ground status decisioner 18), the at least one processor configured to: output, to the at least one display, a synthetic vision system (SVS) taxi mode exocentric view of an aircraft when the aircraft is performing taxi operations and when the aircraft is on the ground, wherein the SVS taxi mode exocentric view has an eyepoint above and behind the aircraft (Par. [0033] lines 1-5 teaches SVS 16 generates a three-dimensional image of the topographical environment around the aircraft (SVS image) and generates a third signal 30 carrying the SVS image which it provides to the processor 24; Fig. 3 shows a view presented in the taxi mode including a taxiway diagram 306 (SVS taxi mode exocentric view) which shows a view above and behind the aircraft on the primary flight display; Par. [0035] line 1 to Par. [0036] line 5 teaches a ground status sensor 17 incorporated into the GPS/avionics system 14 senses whether the aircraft is in a taxi mode or a “ready” for takeoff mode where the sensing of the taxi mode includes sensing a lower ground speed, weight on wheels, sensing a distance from the runway, or as selected by an aircrew member; and the display unit 20, in response to display commands supplied from the processor 24, selectively renders on the display screen 22 various information supplying visual feedback to the operator); receive a trigger to switch the output of the SVS taxi mode exocentric view to an SVS flight mode egocentric view from the aircraft; switch the output of the SVS taxi mode exocentric view to output, to the at least one display, the SVS flight mode egocentric view when the aircraft is performing taxi operations and when the aircraft is on the ground based at least on a trigger to switch from the SVS taxi mode exocentric view to the SVS flight mode egocentric view (Par. [0020] lines 3-5 teaches selected enhanced vision (EV) and synthetic vision (SV) images and primary flight display symbology are displayed as determined by the operational status, such as taxiing or ready for takeoff; Par. [0021] lines 1-4 and 9-12 teaches when a determination is made that an aircraft is in a taxi mode, for example, low ground speed, not on a runway, or selected by an aircrew member, one or more of the symbology for the airborne mode are faded or removed; and when a determination is made (i.e. when a trigger is received) that the aircraft is positioned for takeoff (trigger), the information for configuring the aircraft for takeoff are predominantly displayed (switches from a display where one or more of the symbology for the airborne mode are faded or removed (SVS taxi mode exocentric view) to a display where the information for configuring the aircraft for takeoff are predominantly displayed (SVS flight mode egocentric view)); Fig. 3 shows a view presented in the taxi mode including a taxiway diagram 306 (SVS taxi mode exocentric view) on the primary flight display; and Fig. 2 shows a view in front of the aircraft when in a takeoff mode or is determined to be on a runway (trigger) (SVS flight mode egocentric view)); wherein the at least one display is configure to: display the SVS taxi mode exocentric view when the aircraft is performing taxi operations and when the aircraft is on the ground (Fig. 3 shows a view presented in the taxi mode including a taxiway diagram 306 (SVS taxi mode exocentric view) on the primary flight display; Par. [0035] line 1 to Par. [0036] line 5 teaches a ground status sensor 17 incorporated into the GPS/avionics system 14 senses whether the aircraft is in a taxi mode or a “ready” for takeoff mode, where the sensing of the taxi mode includes sensing a lower ground speed, weight on wheels, sensing a distance from the runway, or as selected by an aircrew member; and the display unit 20, in response to display commands supplied from the processor 24, selectively renders on the display screen 22 various information supplying visual feedback to the operator); and display the SVS flight mode egocentric view based at least on the trigger to switch from the SVS taxi mode exocentric view to the SVS flight mode egocentric view (Par. [0020] lines 3-5 teaches selected enhanced vision (EV) and synthetic vision (SV) images and primary flight display symbology are displayed as determined by the operational status, such as taxiing or ready for takeoff; Par. [0021] lines 1-4 and 9-12 teaches when a determination is made that an aircraft is in a taxi mode, for example, low ground speed, not on a runway, or selected by an aircrew member, one or more of the symbology for the airborne mode are faded or removed; and when a determination is made (i.e. when a trigger is received) that the aircraft is positioned for takeoff (trigger), the information for configuring the aircraft for takeoff are predominantly displayed (switches from a display where one or more of the symbology for the airborne mode are faded or removed (SVS taxi mode exocentric view) to a display where the information for configuring the aircraft for takeoff are predominantly displayed (SVS flight mode egocentric view)))”, however He does not explicitly teach “wherein the trigger is initiated based at least on at least one of: when a checklist is started, or when a checklist item is started; wherein the trigger is completed based at least on at least one of: completion of the checklist, completion of the checklist item, and/or after a duration of time from initiation of the trigger”.
	From the same field of endeavor, Barber teaches “wherein the trigger is initiated based at least on at least one of: when a checklist is started, or when a checklist item is started; wherein the trigger is completed based at least on at least one of: completion of the checklist, completion of the checklist item, and/or after a duration of time from initiation of the trigger (Par. [0016] lines 1-5 teaches causing the activation of the combined vision guidance system (CVGS) operation mode comprises automatically causing a head-up display (HUD) device of a flight deck of the aircraft to display an image comprising the combination of synthetic vision and enhanced vision; Par. [0324] lines 1-17 teaches vision guidance system 34 automatically conducts arming of a CVGS or synthetic vision guidance system (SVGS) operation mode, which is conditional upon certain conditions being met, e.g., performing one or more aircraft systems checks (initiation of a triggered checklist/checklist item); then (i.e., after completion of the triggered systems check (checklist/checklist item)), activation of the CVGS or SVGS operating mode is annunciated on the HUD and/or head-down display (HDD) at the appropriate time)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of He to incorporate the teachings of Barber to have the trigger taught by He be initiated when a checklist is started and completed when the checklist is completed as taught by Barber.
	The motivation for doing so would be to ensure that all systems required for conducting the display view mode are available and operating to the required level of performance (Barber, Par. [0324] lines 5-7).
	Additionally, Murthy teaches “at least one processor configured to: output, to the at least one display, a synthetic vision system (SVS) taxi mode exocentric view of an aircraft when the aircraft is performing taxi operations and when the aircraft is on the ground, wherein the SVS taxi mode exocentric view has an eyepoint above and behind the aircraft (Par. [0009] lines 1-2 and Par. [0010] liens 1-2 teaches a system and method for displaying aircraft taxi path guidance; Par. [0044] lines 1-4 teaches the process 300 is performed before the aircraft takes off or after is has landed (i.e., while the aircraft is on the ground), and while the aircraft is in a ground operation such as a taxi; Fig. 5-8 show a synthetic vision system display with an eyepoint above and behind the aircraft)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of He and Barber to incorporate the teachings of Murthy to display the synthetic vision system exocentric view of an aircraft taught by the combination of He and Barber while the aircraft is on the ground and performing taxi operations, and with an eyepoint above and behind the aircraft as taught by Murthy.
	The motivation for doing so would be to provide visual guidance as corrective actions rendered on a synthetic vision system (Murthy, Par, [0024] lines 10-11 and 15-16).
Regarding claim 2, the combination of He, Barber, and Murthy teaches all the limitations of claim 1 above, and further teaches “wherein the at least one processor is further configured to switch the output of the SVS taxi mode exocentric view to output, to the at least one display, the SVS flight mode egocentric view for a duration of the trigger (He, Par. [0035] lines 1-7 teaches the ground status sensor 17, which may be incorporated into the GPS/ Avionics system 14, senses whether the aircraft is in a taxi mode or a “ready” for takeoff mode, where the sensing of a taxi mode (ground operations) includes sensing a lower ground speed, weight on wheels, sensing a distance from the runway, or as selected by an aircrew member; Par. [0042] lines 1-3 and Par. [0043] line 1 teaches the display 200 presents a view in front of the aircraft shown in Fig. 2 when in a takeoff mode or is determined to be on a runway (trigger), and displays a view shown in Fig. 3 when in the taxi mode (implying that the processor outputs the takeoff mode view (SVS flight mode egocentric view) to the display as long as the aircraft is determined to be positioned on a runway (for the duration of the trigger)))”.
Regarding claim 3, the combination of He, Barber, and Murthy teaches all the limitations of claim 2 above, and further teaches “wherein the at least one processor is further configured to switch the output of the SVS flight mode egocentric view back to the SVS taxi mode exocentric view once the duration of the trigger is complete (He, Par. [0035] lines 1-7 teaches the ground status sensor 17, which may be incorporated into the GPS/ Avionics system 14, senses whether the aircraft is in a taxi mode or a “ready” for takeoff mode, where the sensing of a taxi mode (ground operations) includes sensing a lower ground speed, weight on wheels, sensing a distance from the runway, or as selected by an aircrew member; Par. [0042] lines 1-3 and Par. [0043] line 1 teaches the display 200 presents a view in front of the aircraft shown in Fig. 2 when in a takeoff mode or is determined to be on a runway, and displays a view shown in Fig. 3 when in the taxi mode (implying that the processor switches the output of the takeoff mode view (SVS flight mode egocentric view) back to the taxi mode view (SVS taxi mode exocentric view) once the aircraft is no longer determined to be on a runway, i.e. the duration of the trigger (aircraft being positioned on a runway) is complete (aircraft is no longer positioned on a runway)))”.
Regarding claim 4, the combination of He, Barber, and Murthy teaches all the limitations of claim 3 above, and further teaches “wherein the trigger is initiated by a computing device (He, Par. [0035] lines 1-7 teaches the ground status sensor 17 senses whether the aircraft is in a taxi mode or a “ready” for takeoff mode and may be incorporated into the GPS/Avionics system 14; Par. [0039] lines 1-5 and 11-16 teaches processor 24, being communicatively and/or operatively coupled with GPS/avionics sensor 14 and display unit 20, receives a third signal 30 from SVS 16 and a second signal 28 from the aircraft’s GPS/Avionics system to send a command (initiation of trigger) to display unit 20 instructing display unit 20 to display a corresponding SVS image on a display screen 22)”.
Regarding claim 5, the combination of He, Barber, and Murthy teaches all the limitations of claim 3 above, and further teaches “wherein the trigger is further initiated based at least on at least one or: a crew operation, an aircraft taxiing operation, or arrival at a location; wherein the trigger is further completed based at least on at least one of: completion of the crew operation, completion of the aircraft taxiing operation, and/or arrival at a subsequent location (He, Par. [0035] lines 1-7 teaches the ground status sensor 17, which may be incorporated into the GPS/ Avionics system 14, senses whether the aircraft is in a taxi mode or a “ready” for takeoff mode, where the sensing of a taxi mode (ground operations) (taxiing operations) includes sensing a lower ground speed, weight on wheels, sensing a distance from the runway (arrival at a location or subsequent location), or as selected by an aircrew member (crew operation); Par. [0042] lines 1-3 and Par. [0043] line 1 teaches the display 200 presents a view in front of the aircraft shown in Fig. 2 when in a takeoff mode (completion of taxiing operation) or is determined to be on a runway (arrival at a location or subsequent location), and displays a view shown in Fig. 3 when in the taxi mode (implying that the processor outputs the takeoff mode view (SVS flight mode egocentric view) to the display as long as the aircraft is determined to be positioned on a runway (at a location), and switches the output of the takeoff mode view (SVS flight mode egocentric view) back to the taxi mode view (SVS taxi mode exocentric view) once the aircraft is no longer determined to be on a runway (at a subsequent location)))”.
Regarding claim 7, the combination of He, Barber, and Murthy teaches all the limitations of claim 1 above, and further teaches “wherein the SVS taxi mode exocentric view includes a depiction of the aircraft (He, Fig. 3 shows a view as presented in the taxi mode (SVS taxi mode exocentric view) and includes taxiway diagram 306 which depicts the aircraft)”.
Regarding claim 8, the combination of He, Barber, and Murthy teaches all the limitations of claim 1 above, and further teaches “wherein primary flight display symbology is overlaid on the SVS flight mode egocentric view (He, Par. [0040] lines 4-11 teaches processor 24 commands display unit 20 to overlay the semi-transparent EVS image on top of the SVS image and may, depending on operational status, command display 20 to obscure or gradually fade out portions of the SVS image, the EVS image, and/or the symbology; and Fig. 2 and Par. [0042] lines 1-4 and 12-15 teach display 20 presents a view in front of the aircraft (SVS flight mode egocentric view) when in takeoff mode or is determined to be on a runway and displays merged EV image 202, SV image 204, and iconic avionics data 206 including airspeed indicator 216, altitude indicator 218, compass and heading indicator 220, pitch scale 222, and attitude indicator 224 (primary flight display symbology))”.
Regarding claim 9, the combination of He, Barber, and Murthy teaches all the limitations of claim 8 above, and further teaches “wherein less of the primary flight display symbology is overlaid on the SVS taxi mode exocentric view (He, Par. [0040] lines 4-11 teaches processor 24 commands display unit 20 to overlay the semi-transparent EVS image on top of the SVS image and may, depending on operational status, command display 20 to obscure or gradually fade out portions of the SVS image, the EVS image, and/or the symbology; and Fig. 3 and Par. [0043] lines 1-8 and 13-14 teach a view presented in taxi mode including a taxiway diagram 306 (SVS taxi mode exocentric view) on the primary flight display, and where some features or part of the features, such as iconic avionics data 206 including the trend information of airspeed indicator 216, the trend information of altitude indicator 218, and most of the pitch ladder within center of the display 210 are removed (less primary flight display symbology is overlaid))”.
Regarding claim 10, the combination of He, Barber, and Murthy teaches all the limitations of claim 1 above, and further teaches “wherein a user of the aircraft is able to make and auto or off selection for an SVS taxi mode, wherein the auto selection of the SVS taxi mode enables the at least one processor to automatically transitional between the SVS taxi mode exocentric view and the SVS flight mode egocentric view subject to the trigger, wherein the off selection of the SVS taxi mode enables the at least one processor to only output the SVS flight mode egocentric view (He, Par. [0021] lines 1-4 teaches when a determination is made that an aircraft is in a taxi mode when selected by a crew member, one or more symbology for the airborne mode are faded or removed (implying when the selection is turned off, the symbology for the airborne mode are still displayed (i.e. SVS flight mode egocentric view is displayed)); Par. [0035] lines 3-6 teaches sensing a taxi mode (ground operations) (SVS taxi mode) as selected by an aircrew member (implying of the selection is turned off, only the takeoff mode (SVS flight mode) with the view ibn front of the vehicle (SVS flight mode egocentric view) is output); and Fig. 3, Par. [002] lines 1-2 and Fig. 2, Par. [0042] lines 1-3 teach determining an aircraft is in a taxi mode when not on a runway (trigger) and displaying information including a taxiway diagram 306 (SVS taxi mode exocentric view), and determining an aircraft is in a takeoff mode when determines to be on a runway (trigger) and displaying a view in front of the aircraft (SVS flight mode egocentric view) (implying the display automatically switches between the SVS taxi mode exocentric view and the SVS flight mode egocentric view subject to the trigger of whether or not the aircraft is positioned on a runway))”.
Regarding claim 11, the combination of He, Barber, and Murthy teaches all the limitations of claim 1 above, and further teaches “wherein the at least one processor comprises: at least one primary flight display (PFD) processor configured to execute a PFD application and at least one SVS processor configured to execute an SVS application (He, Par. [0036] lines 1-5 and 20-21 teach the display unit 20 selectively renders on the display screen 22 various information supplying visual feedback to the operator and is configured as a primary flight display (PFD); Par. [0034] lines 1-2 teaches SVS 16 includes a dedicated processor)”.
Regarding claim 12, the combination of He, Barber, and Murthy teaches all the limitations of claim 11 above, and further teaches “wherein the at least one PFD processor is further configured to: receive sensor data from sensors; receive an auto or off selection for an SVS taxi mode (He, Par. [0037] lines 1-11 teaches processor 24 comprises a plurality of processors acting in concert and is shared with other systems on board the aircraft (such as the PFD, SVS, and other systems); Par. [0032] lines 1-6 and 11-15 teaches EVS 12 generates a first signal 26 that includes information corresponding to input from light detecting sensors that enables processor 24 to render an EVS image and provides first signal 26 to processor 24; Par. [0033] lines 1-5 and 18-20 teaches SVS 16 receives GPS and avionics inputs from the aircraft’s GPS and avionics sensors 14 which are used to generate a third signal 30 that includes a three-dimensional image of the topographical environment around the aircraft (SVS image), and provides the third signal 30 to processor 24; and Par. [0035] lines 1- 7 teaches a ground status sensor 17 senses whether the aircraft is in a taxi mode or a “ready” for takeoff mode, where sensing of a taxi mode includes sensing a distance from a runway or as selected by an aircrew member, and ground status sensor 17 is incorporated into the GPS/Avionics system); output a scene selection to the at least one SVS processor instruction the SVS processor to generate the SVS taxi mode exocentric view of the SVS flight mode egocentric view, and receive the SVS taxi mode exocentric view or the SVS flight mode egocentric view form the at least one SVS processor (He, Par. [0012] lines 1-20 teaches a display system comprising an enhanced vision system (EVS) that generates a stream of enhanced vision images, a synthetic vision system (SVS) that generates a stream of synthetic vision images, and avionics system that generates a plurality of symbols representative of avionics data, a status system for sensing the aircraft is in a taxi mode or a takeoff mode, a processor coupled to the EVS, SVS, avionics system, and status system that determines if the aircraft is in a taxi mode or takeoff mode and determines which of the enhanced vision features, synthetic vision features, and symbology are to be deemphasized in the taxi mode and in the takeoff mode (i.e. generate the SVS taxi mode exocentric view and or the SVS flight mode egocentric view); and a display that displays the enhanced vision features, synthetic vision features, and the symbology for the determined taxi mode or the takeoff mode (i.e. receive and display the SVS taxi mode exocentric view or the SVS flight mode egocentric view); Par. [0036] lines 1-5 teaches the display unit 20 selectively renders on the display screen 22 various textual, graphic, and/or iconic information (i.e. SVS taxi mode exocentric view or SVS flight mode egocentric view) in response to display commands supplied from processor 24)”.
Regarding claim 13, the combination of He, Barber, and Murthy teaches all the limitations of claim 12 above, and further teaches “wherein the at least one SVS processor is further configured to: receive the sensor data from the sensors (He, Par. [0033] lines 19-21 teaches SVS 16 receives GPS and avionics inputs from the aircraft’s GPS and avionics sensors 14); receive the scene selection from the at least one PFD processor (He, Par. [0035] lines 1-7 teaches a ground status sensor 17 senses whether the aircraft is in a taxi mode or a “ready” for takeoff mode, where sensing of a taxi mode includes a selection from an aircraft member, and the ground status sensor 17 may be incorporated into the GPS/Avionics system 14; and Par. [0033] lines 19-21 teaches SVS 16 receives GPS and avionics inputs from the aircraft’s GPS and avionics sensors 14 (including scene selection from the ground status sensor 17)); and output the SVS taxi mode exocentric view or the SVS flight mode egocentric view to the at least one PFD processor (He, Par. [0036] lines 1-5 teaches the display unit 20 selectively renders on the display screen 22 various textual, graphic, and/or iconic information (i.e. SVS taxi mode exocentric view or SVS flight mode egocentric view) in response to display commands (outputs) supplied from processor 24)”.
Regarding claim 14, the combination of He, Barber, and Murthy teaches all the limitations of claim 1 above, and further teaches “wherein the at least one display and the at least one processor are implemented on the aircraft (He, Par. [0011] lines 3-11 teaches an aircraft display system for displaying images to an aircrew of an aircraft comprising a processor coupled to a vision system and ground status system, and a display)”.
Regarding claim 15, He teaches “A method, comprising: outputting, to at least one display, a synthetic vision system (SVS) taxi mode exocentric view of an aircraft when the aircraft is performing taxi operations and when the aircraft is on the ground, wherein the SVS taxi mode exocentric view has an eyepoint above and behind the aircraft (Par. [0033] lines 1-5 teaches SVS 16 generates a three-dimensional image of the topographical environment around the aircraft (SVS image) and generates a third signal 30 carrying the SVS image which it provides to the processor 24; Fig. 3 shows a view presented in the taxi mode including a taxiway diagram 306 (SVS taxi mode exocentric view) which shows a view above and behind the aircraft on the primary flight display; Par. [0035] line 1 to Par. [0036] line 5 teaches a ground status sensor 17 incorporated into the GPS/avionics system 14 senses whether the aircraft is in a taxi mode or a “ready” for takeoff mode where the sensing of the taxi mode includes sensing a lower ground speed, weight on wheels, sensing a distance from the runway, or as selected by an aircrew member; and the display unit 20, in response to display commands supplied from the processor 24, selectively renders on the display screen 22 various information supplying visual feedback to the operator); receiving a trigger to switch the output of the SVS taxi mode exocentric view to an SVS flight mode egocentric view from the aircraft; switching the output of the SVS taxi mode exocentric view to output, to the at least one display, the SVS flight mode egocentric view when the aircraft is performing taxi operations and when the aircraft is on the ground based at least on a trigger to switch from the SVS taxi mode exocentric view to the SVS flight mode egocentric view (Par. [0020] lines 3-5 teaches selected enhanced vision (EV) and synthetic vision (SV) images and primary flight display symbology are displayed as determined by the operational status, such as taxiing or ready for takeoff; Par. [0021] lines 1-4 and 9-12 teaches when a determination is made that an aircraft is in a taxi mode, for example, low ground speed, not on a runway, or selected by an aircrew member, one or more of the symbology for the airborne mode are faded or removed; and when a determination is made (i.e. when a trigger is received) that the aircraft is positioned for takeoff (trigger), the information for configuring the aircraft for takeoff are predominantly displayed (switches from a display where one or more of the symbology for the airborne mode are faded or removed (SVS taxi mode exocentric view) to a display where the information for configuring the aircraft for takeoff are predominantly displayed (SVS flight mode egocentric view)); Fig. 3 shows a view presented in the taxi mode including a taxiway diagram 306 (SVS taxi mode exocentric view) on the primary flight display; and Fig. 2 shows a view in front of the aircraft when in a takeoff mode or is determined to be on a runway (trigger) (SVS flight mode egocentric view)); displaying the SVS taxi mode exocentric view when the aircraft is performing taxi operations and when the aircraft is on the ground (Fig. 3 shows a view presented in the taxi mode including a taxiway diagram 306 (SVS taxi mode exocentric view) on the primary flight display; Par. [0035] line 1 to Par. [0036] line 5 teaches a ground status sensor 17 incorporated into the GPS/avionics system 14 senses whether the aircraft is in a taxi mode or a “ready” for takeoff mode, where the sensing of the taxi mode includes sensing a lower ground speed, weight on wheels, sensing a distance from the runway, or as selected by an aircrew member; and the display unit 20, in response to display commands supplied from the processor 24, selectively renders on the display screen 22 various information supplying visual feedback to the operator); and displaying the SVS flight mode egocentric view based at least on the trigger to switch from the SVS taxi mode exocentric view to the SVS flight mode egocentric view (Par. [0020] lines 3-5 teaches selected enhanced vision (EV) and synthetic vision (SV) images and primary flight display symbology are displayed as determined by the operational status, such as taxiing or ready for takeoff; Par. [0021] lines 1-4 and 9-12 teaches when a determination is made that an aircraft is in a taxi mode, for example, low ground speed, not on a runway, or selected by an aircrew member, one or more of the symbology for the airborne mode are faded or removed; and when a determination is made (i.e. when a trigger is received) that the aircraft is positioned for takeoff (trigger), the information for configuring the aircraft for takeoff are predominantly displayed (switches from a display where one or more of the symbology for the airborne mode are faded or removed (SVS taxi mode exocentric view) to a display where the information for configuring the aircraft for takeoff are predominantly displayed (SVS flight mode egocentric view)))”, however He does not explicitly teach “wherein the trigger is initiated based at least on at least one of: when a checklist is started, or when a checklist item is started; wherein the trigger is completed based at least on at least one of: completion of the checklist, completion of the checklist item, and/or after a duration of time from initiation of the trigger”.
	From the same field of endeavor, Barber teaches “wherein the trigger is initiated based at least on at least one of: when a checklist is started, or when a checklist item is started; wherein the trigger is completed based at least on at least one of: completion of the checklist, completion of the checklist item, and/or after a duration of time from initiation of the trigger (Par. [0016] lines 1-5 teaches causing the activation of the combined vision guidance system (CVGS) operation mode comprises automatically causing a head-up display (HUD) device of a flight deck of the aircraft to display an image comprising the combination of synthetic vision and enhanced vision; Par. [0324] lines 1-17 teaches vision guidance system 34 automatically conducts arming of a CVGS or synthetic vision guidance system (SVGS) operation mode, which is conditional upon certain conditions being met, e.g., performing one or more aircraft systems checks (initiation of a triggered checklist/checklist item); then (i.e., after completion of the triggered systems check (checklist/checklist item)), activation of the CVGS or SVGS operating mode is annunciated on the HUD and/or head-down display (HDD) at the appropriate time)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of He to incorporate the teachings of Barber to have the trigger taught by He be initiated when a checklist is started and completed when the checklist is completed as taught by Barber.
	The motivation for doing so would be to ensure that all systems required for conducting the display view mode are available and operating to the required level of performance (Barber, Par. [0324] lines 5-7).
	Additionally, Murthy teaches “outputting, to at least one display, a synthetic vision system (SVS) taxi mode exocentric view of an aircraft when the aircraft is performing taxi operations and when the aircraft is on the ground, wherein the SVS taxi mode exocentric view has an eyepoint above and behind the aircraft (Par. [0009] lines 1-2 and Par. [0010] liens 1-2 teaches a system and method for displaying aircraft taxi path guidance; Par. [0044] lines 1-4 teaches the process 300 is performed before the aircraft takes off or after is has landed (i.e., while the aircraft is on the ground), and while the aircraft is in a ground operation such as a taxi; Fig. 5-8 show a synthetic vision system display with an eyepoint above and behind the aircraft)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of He and Barber to incorporate the teachings of Murthy to display the synthetic vision system exocentric view of an aircraft taught by the combination of He and Barber while the aircraft is on the ground and performing taxi operations, and with an eyepoint above and behind the aircraft as taught by Murthy.
	The motivation for doing so would be to provide visual guidance as corrective actions rendered on a synthetic vision system (Murthy, Par, [0024] lines 10-11 and 15-16).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147. The examiner can normally be reached 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665